Exhibit 10.4

 

AMENDMENT NUMBER ONE

TO THE

FOUNDATION HEALTH SYSTEMS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

The Foundation Health Systems, Inc. Supplemental Executive Retirement Plan (the
“Plan”) is amended, effective as of August 1, 2004, except as otherwise
provided, as follows:

 

1. Effective as of November 3, 2000, the name of the Plan is changed to the
“Health Net, Inc. Supplemental Executive Retirement Plan”.

 

2. The following new Section 2.16 is inserted immediately after Section 2.15 and
the remaining Sections of Article II are appropriately numbered.

 

2.16 75% Joint and Survivor Annuity. “75% Joint and Survivor Annuity” means an
annuity which (a) provides a specified level monthly benefit during the life of
the Participant and (b) following the death of the Participant provides a level
monthly benefit to, and during the remaining life of, such Participant’s
surviving Spouse (if any) equal to 75% of the monthly benefit provided to such
Participant.

 

3. Sections 2.15 and 2.17 (as renumbered) are amended to capitalize the word
“spouse” appearing therein.

 

4. Section 2.23 (as renumbered) is amended to read as follows:

 

“Normal Benefit Date” means, with respect to any Participant, the date on which
the Participant attains (or is expected to attain) age 62.

 

5. Section 2.27 (as renumbered) is amended to read as follows:

 

“Payment Commencement Date” means, with respect to any Participant, the first
day of the month next following the month in which the Participant’s Normal
Benefit Date occurs.

 

6. Section 2.28 (as renumbered) is amended to read as follows:

 

“Plan” means this Health Net, Inc. Supplemental Executive Retirement Plan, which
was originally adopted as the Health Systems International, Inc. Supplemental
Executive Retirement Plan, as of April 1, 1997, as it may be amended from time
to time.

 



--------------------------------------------------------------------------------

7. Section 2.33 (as renumbered) is amended to read as follows:

 

“Sponsor” means Health Net, Inc., a Delaware corporation.

 

8. Section 2.34 (as renumbered) is amended to read as follows:

 

“Spouse” means, with respect to any Participant, the person to whom such
Participant is married on the date the Participant elects a joint and survivor
annuity pursuant to Section 4.02(b).

 

9. Section 4.02(b) is amended to read as follows:

 

A Participant who is entitled to receive a Supplemental Benefit may, with the
consent of the Committee, elect in writing, on such form designated by the
Committee and received by the Committee at least 30 days before the Payment
Commencement Date (or, to the extent permitted by the Committee in its sole
discretion, at such later time following any change in the Specified Rate or
mortality table pursuant to Section 3.05 or for any other reason), to receive
his Supplemental Benefit in the form of a 100% Joint and Survivor Annuity, a 75%
Joint and Survivor Annuity or a 50% Joint and Survivor Annuity. The joint and
survivor annuity form elected by the Participant shall be the actuarial
equivalent of the amount otherwise payable to the Participant in the Normal
Benefit Form. If such election is not made or is invalid or void, then the
Participant’s Supplemental Benefit shall be paid in the Normal Benefit Form.

 

10. Section 5.01 is amended to read as follows:

 

In the event that a Participant incurs a Termination by reason of his death, (a)
such Participant (or any representative of the Participant) shall not be
entitled to receive a Supplemental Benefit under the Plan and (b) if the
Participant’s Spouse is living on the date of the Participant’s death, such
Spouse shall be entitled to receive a special benefit (a “Death Benefit”) at the
times and in the amounts set forth in this Article V. If the Participant’s
Spouse is not alive on the date of the Participant’s death, but the Participant
has remarried and the Participant’s subsequent spouse is alive on the date of
his death, then such subsequent spouse shall be entitled to receive a Death
Benefit. Such Spouse or subsequent spouse shall be referred to herein as the
“Surviving Spouse”. No Death Benefit shall be paid in respect of any Participant
in any other circumstance.

 

2



--------------------------------------------------------------------------------

11. Section 5.02 is amended to substitute the following sentence for the last
sentence thereof:

 

Except as otherwise provided herein below, payment of a Surviving Spouse’s Death
Benefit shall commence on the first day of the month next following the month in
which the Participant’s death occurs (such day, the “Death Benefit Commencement
Date”).

 

12. The first sentence of Section 6.02 is amended to read as follows:

 

Except as otherwise expressly provided in Section 6.01 hereof, or except as may
be required under ERISA pursuant to a qualified domestic relations order, the
rights, interests, and benefits of a Participant under this Plan (a) may not be
sold, assigned, transferred, pledged, hypothecated, gifted, bequeathed or
otherwise disposed of to any other party by such Participant or any Surviving
Spouse, executor, administrator, heir, distributee or other person claiming
under such Participant and (b) shall not be subject to execution, attachment, or
similar process.

 

13. Effective November 3, 2000, Section 6.07 is amended to substitute the
following as the addressee of any notice, request or other communication to the
Sponsor, any Affiliated Company or the Committee.

 

Health Net, Inc.

Attention: Senior Vice President, General Counsel and Secretary

21650 Oxnard Street

Woodland Hills, California 91367

 

IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be signed all
on this 18th day of August, 2004.

 

Health Net, Inc. By:  

/s/ Karin Mayhew

Name:

 

Karin Mayhew

Its:

  Senior Vice President, Organization Effectiveness

 

3